Exhibit 10.21

KARYOPHARM THERAPEUTICS INC.

January 23, 2015

Christopher B. Primiano

c/o Karyopharm Therapeutics Inc.

85 Wells Avenue

Newton, MA 02459

Dear Chris:

Subject to your execution below, this letter hereby amends the employment
letter, dated March 2, 2014, between you and Karyopharm Therapeutics Inc. (the
“Company”) and provides for the following terms of employment:

The terms of your position with the Company are as set forth below:

1. Position. You will continue to serve as Vice President, Corporate
Development, General Counsel and Secretary, reporting to the Company’s Chief
Executive Officer. In your role you will have the responsibilities customarily
associated with such position and those that are assigned to you by the
Company’s Chief Executive Officer. During the term of your employment with the
Company, you will devote your full professional time and efforts to the business
of the Company, except that you may engage in other activities that may be
approved in advance by the Company’s Board of Directors (the “Board”).

2. Compensation.

a. Base Salary. Effective January 1, 2015, you will be paid an annualized base
salary of Three Hundred Twenty-Five Thousand Dollars ($325,000), subject to tax
and other withholdings required by law. Your base salary will be payable
pursuant to the Company’s regular payroll policy. Your salary may be adjusted
from time to time in accordance with normal business practices and in the sole
discretion of the Company.

b. Bonus Program. Effective January 1, 2015, you will be eligible for an annual
bonus that targets forty percent (40%) of your annualized base salary based upon
achievement of certain performance goals and corporate milestones established by
the Company. Achievement of goals will be determined in the sole discretion of
the Board of Directors of the Company (the “Board”) or a Compensation Committee
of the Board. To earn any part of the bonus, you must be employed on
December 31st of the applicable bonus year. Your bonus target may be adjusted
from time to time in accordance with normal business practices and in the sole
discretion of the Company.

c. Option Grants. You are eligible for annual option grants in the Company’s
sole discretion.

d. Severance Compensation. If the Company (which, for the purposes of this
paragraph, includes any successor entity) terminates the term of your employment
without Cause, or you resign for Good Reason, the Company will continue to pay
you your base compensation at its then-current rate, in accordance with the
Company’s then-current regular payroll procedures for employees, for at least
six (6) months (subject to upward adjustment in the event that standardized
severance terms are authorized for all



--------------------------------------------------------------------------------

employees of your level and such terms exceed the severance amount provided
herein) following the date of such termination, provided that you execute a
release of any and all claims that you may have against the Company arising from
your employment with the Company, reasonably satisfactory to the Company in form
and substance. Additionally, provided you elect to continue your and your
eligible dependents’ participation in the Company’s medical and dental benefit
plans pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986
(“COBRA”), the Company will pay the monthly premium to continue such coverage
for the lesser of the six (6) full calendar months immediately following the
month in which the termination of your employment occurs and the end of the
calendar month in which you become eligible to receive group health plan
coverage under another employee benefit plan. Notwithstanding the foregoing, if
your employment is terminated without Cause, or you resign for Good Reason,
within one year following the consummation of a Change in Control (as defined
below), then the Company (or its successor entity) will continue to pay you your
base compensation at its then-current rate, in accordance with the Company’s (or
successor’s) then-current regular payroll procedures for employees, for at least
twelve (12) months following the date of such termination, provided that you
execute a release of any and all claims that you may have against the Company
(or its successor) arising from your employment with the Company and/or its
successor, reasonably satisfactory to the Company or its successor in form and
substance. Additionally, provided you elect to continue your and your eligible
dependents’ participation in the Company’s medical and dental benefit plans
pursuant to COBRA, the Company will pay the monthly premium to continue such
coverage for the lesser of the twelve (12) full calendar months immediately
following the month in which the termination of your employment occurs and the
end of the calendar month in which you become eligible to receive group health
plan coverage under another employee benefit plan. For purposes of this Offer
Letter, “Change in Control” shall mean the sale of all or substantially all of
the outstanding shares of capital stock, assets or business of the Company, by
merger, consolidation, sale of assets or otherwise (other than a transaction in
which all or substantially all of the individuals and entities who were
beneficial owners of the capital stock of the Company immediately prior to such
transaction beneficially own, directly or indirectly, more than 50% of the
outstanding securities (on an as-converted to Common Stock basis) entitled to
vote generally in the election of directors of the (i) resulting, surviving or
acquiring corporation in such transaction in the case of a merger, consolidation
or sale of outstanding shares, or (ii) acquiring corporation in the case of a
sale of assets.

“Cause” shall mean (i) an act or acts of material willful misconduct by you in
violation of law or government regulation in the course of your employment by
the Company, (ii) your conviction by a court of competent jurisdiction of theft
or misappropriation by you of assets of the Company, (iii) your conviction by a
court of competent jurisdiction of fraud committed by you or at your direction,
(iv) your conviction by a court of competent jurisdiction of, or pleading
“guilty” or “no contest” to, (x) a felony or (y) any other criminal charge that
has, or could be reasonably expected to have, a material adverse impact on the
Company or the performance of your duties, (v) willful, repeated and material
failure to perform, or gross negligence in the performance of, the duties which
are reasonably assigned to you by the Company, (vi) material breach of any
agreement to which you and the Company are party and/or (vii) failure to fully
participate in a Company investigation as may be reasonably requested by the
Company; provided, however, that you shall have a period of thirty (30) days to
cure (if curable) any act constituting Cause under clauses (v) or (vii) of this
paragraph, following the Company’s delivery to you of written notice, setting
forth in reasonable detail the facts and circumstances claimed to provide a
basis for the termination for Cause.



--------------------------------------------------------------------------------

“Good Reason” shall mean (i) the assignment to you of any duties inconsistent in
any adverse, material respect with your position, authority, duties or
responsibilities as then constituted, or any other action by the Company which
results in a material diminution in such position, authority, duties or
responsibilities, (ii) a reduction in the aggregate of your base or incentive
compensation by greater than ten percent (10%) or the termination of your rights
to any employee benefits, except to the extent that any such benefit is replaced
with a comparable benefit, or a reduction in scope or value thereof, other than
as a result of across-the-board reductions or terminations affecting employees
of the Company generally, or (iii) a requirement that you, without your prior
consent, regularly report to work at a location that is thirty (30) miles or
more away from your then current place of work; provided, however, that the
conditions described immediately above in clauses (i) through (iii) shall not
give rise to a termination for Good Reason, unless you have notified the Company
in writing within thirty (30) days of the first occurrence of the facts and
circumstances claimed to provide a basis for the termination for Good Reason,
the Company has failed to correct the condition within fifteen (15) days after
the Company’s receipt of such written notice, and you actually terminate
employment with the Company within forty-five (45) days of the first occurrence
of the condition. For the avoidance of doubt, your required travel on the
Company’s business shall not be deemed a relocation of your principal office
under clause (iii), above.

e. Withholding. The Company shall withhold from any compensation or benefits
payable under this letter agreement any federal, state and local income,
employment or other similar taxes as may be required to be withheld pursuant to
any applicable law or regulation.

4. Benefits.

a. Vacation and Holidays. You will be eligible for a maximum of 20 days of paid
vacation each year and Company paid holidays consistent with the Company’s
vacation policy (including accrual of vacation days).

b. Other. You will be eligible to participate in such medical, retirement and
other benefits as are approved by the Board and made available to other
employees of the Company.

As is the case with all employee benefits, such benefits will be governed by the
terms and conditions of applicable plans or policies, which are subject to
change or discontinuation at any time.

5. At-Will Employment. Your employment with the Company is and shall at all
times during your employment hereunder be “at-will” employment. The Company or
you may terminate your employment at any time for any reason, with or without
cause, and with or without notice. The “at-will” nature of your employment shall
remain unchanged during your tenure as an employee of the Company, and may only
be changed by an express written agreement that is signed by you and the
Company.

6. Employee Confidentiality Agreement. As an employee of the Company, you will
have access to certain Company and third party confidential information and you
may during the course of your employment develop certain information or
inventions which will be the property of the Company. You acknowledge the
continuing effectiveness of the Nondisclosure and Inventions Assignment
Agreement between you and the Company, dated March 17, 2014.

7. Resolution of Disputes. Any controversy or claim arising out of or relating
to your employment, this letter agreement, its enforcement or interpretation, or
because of an alleged breach, default, or misrepresentation in connection with
any of its provisions, shall be submitted to arbitration in Boston,
Massachusetts before a single arbitrator (applying Massachusetts law), in
accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association (“AAA”) as



--------------------------------------------------------------------------------

modified by the terms and conditions of this Section 7; provided, however, that
provisional injunctive relief may, but need not, be sought in a court of law
while arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the arbitrator. The arbitrator shall be selected by mutual
agreement of the parties or, if the parties cannot agree, by striking from a
list of arbitrators supplied by AAA. The arbitrator shall issue a written
opinion revealing, however briefly, the essential findings and conclusions upon
which any award is based. Final resolution of any dispute through arbitration
may include any remedy or relief which the arbitrator deems just and equitable.
Any award or relief granted by the arbitrator hereunder shall be final and
binding on the parties hereto and may be enforced by any court of competent
jurisdiction.

The parties acknowledge that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this letter agreement or your employment.

The arbitrator shall have the sole and exclusive power and authority to decide
any and all issues of or related to whether this letter agreement or any
provision of this letter agreement is subject to arbitration.

8. No Inconsistent Obligations. By accepting this offer of employment, you
represent and warrant to the Company that you are under no obligations or
commitments, whether contractual or otherwise, that are inconsistent with your
obligations set forth in this letter agreement or that would be violated by your
employment by the Company. You agree that you will not take any action on behalf
of the Company or cause the Company to take any action that will violate any
agreement that you have with a prior employer.

9. Miscellaneous.

a. This letter agreement may be executed in several counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

b. The Company may only assign this letter agreement to a successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, provided, that
such successor expressly agrees to assume and perform this letter agreement in
the same manner and to the same extent that the Company would have been required
to perform it if no such assignment had taken place, and “Company” shall include
any such successor that assumes and agrees to perform this letter agreement, by
operation of law or otherwise.

c. No provision of this letter agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by you and the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this letter agreement to be performed by such other party shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time.

10. Section 409A. It is intended that this letter agreement comply with or be
exempt from Section 409A of the Internal Revenue Code of 1986, and the Treasury
Regulations and IRS guidance thereunder (collectively referred to as “Section
409A”), and notwithstanding anything to the contrary herein, it shall be
administered, interpreted, and construed in a manner consistent with
Section 409A. To the extent that any reimbursement, fringe benefit, or other,
similar plan or arrangement in which you participate provides for a “deferral of
compensation” within the meaning of Section 409A, (a) the amount of expenses
eligible for



--------------------------------------------------------------------------------

reimbursement provided to you during any calendar year shall not affect the
amount of expenses eligible for reimbursement or in-kind benefits provided to
you in any other calendar year, (b) the reimbursements for expenses for which
you are entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred, (c) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit, and (d) the
reimbursements shall be made pursuant to objectively determinable and
nondiscretionary Company policies and procedures regarding such reimbursement of
expenses. If and to the extent required to comply with Section 409A, no payment
or benefit required to be paid under this letter agreement on account of
termination of your employment shall be made unless and until you incur a
“separation from service” within the meaning of Section 409A. In the case of any
amounts payable to you under this letter agreement that may be treated as
payable in the form of “a series of installment payments”, as defined in
Treasury Regulation Section 1.409A-2(b)(2)(iii), your right to receive such
payments shall be treated as a right to receive a series of separate payments
for purposes of such Treasury Regulation. If any paragraph of this letter
agreement provides for payment within a time period, the determination of when
such payment shall be made within such time period shall be solely in the
discretion of the Company.

11. The validity, interpretation, construction and performance of this letter
agreement shall be governed by the laws of the Commonwealth of Massachusetts
without regard to the choice of law principles thereof.

[Signatures appear on following page]



--------------------------------------------------------------------------------

Sincerely, KARYOPHARM THERAPEUTICS INC. By:

/s/ Michael G. Kauffman

Name: Michael Kauffman, M.D.,Ph.D. Title: CEO

 

I hereby agree to the foregoing

terms of employment:

Agreed:

/s/ Christopher B. Primiano

Christopher B. Primiano Date:

January 23, 2015